551 F.2d 54
TURBANA BANANA CORP., Plaintiff-Appellee,v.The MOTOR VESSEL "CORAL ACTINIA", her engines, etc., et al.,Defendants.CORAL SHIPPING COMPANY, Defendant Third Party Plaintiff-Appellant,v.UNION DE BANANEROS DE URABA, S.A., Third Party Defendant-Appellee.
No. 75-2065.
United States Court of Appeals,Fifth Circuit.
April 20, 1977.

Brendan P. O'Sullivan, Tampa, Fla., for defendant third party plaintiff-appellant.
David G. Hanlon, Tampa, Fla., for Turbana Corp.
Roland R. Parent, Miami, Fla., for Union De Bananeros, etc.
Appeal from United States District Court for the Middle District of Florida.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal arises out of a complicated factual dispute in which Turbana Banana Corporation sued the vessel "Coral Actinia" and its owner, Coral Shipping Co., which in turn filed a third party complaint against Union de Bananeros de Uraba, S.A.  The trial court found in favor of Turbana and denied indemnity in the third party action against Union.  The chartered vessel went to the port of Turbo, Columbia to transport a load of bananas to Tampa, Florida.  The bananas were loaded on the vessel, but it was unable to leave the port with its cargo because it ran aground.  As a result, part of the cargo was jettisoned into the harbor.  The parties are in sharp conflict over many of the facts involved.


2
The appellant specifies the following errors: (1) the trial court erred in applying the Carriage of Goods by Sea Act (COGSA), 46 U.S.C. § 1300 et seq., to its findings of fact and to a dispute arising under a charter party; (2) the district court's findings of fact are clearly erroneous; (3) the trial court erred in failing to apply controlling law to the claims of the various parties; (4) the findings of fact and conclusions of law are self-contradictory and provide no basis for its final judgment; and (5) even if the findings of fact withstand the clearly erroneous test, the court erred in applying incorrect legal principles to those findings.


3
After review of the briefs and record and giving careful consideration to the oral argument, we affirm the judgment of the district court.  We are unable to conclude that the appellant has demonstrated that the findings of fact by the district court are clearly erroneous or that the legal conclusions reached are not supported by the facts found.  In short, we are not convinced that error was committed.


4
AFFIRMED.